ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                            )
MARCON Engineering, Inc.                    )      ASBCA Nos. 57471, 60511
                                            )
Under Contract No. W912BV-08-D-2026         )

APPEARANCE FOR THE APPELLANT:                      Theodore M. Bailey, Esq.
                                                    Bailey & Bailey, P.C.
                                                    San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   John F. Bazan, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Los Angeles

                OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       Pursuant to an Alternative Dispute Resolution/mediation process, the parties
have settled the referenced appeals and have jointly filed a "Request for Entry of
Consent Judgment" (Request), dated 2 May 2017. Accordingly, it is the Board's
decision pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties' settlement and
Request that the appeals are sustained. In the nature of a consent judgment, the Board
sustains these appeals in the amount of$1,202,405. This amount is inclusive of
Contract Disputes Act interest. No further interest shall be paid.

      Dated: 8 May 2017


                                                 ROBERT T~E COCK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                        I concur


                                                  foe\
 MARK N. S EMPLER I                              RICHARD SHACKLEFORD
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 57471, 60511 Appeals of
MARCON Engineering, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2